Case 18-68479-pmb    Doc 44   Filed 04/06/19 Entered 04/06/19 14:35:40    Desc Main
                              Document     Page 1 of 2


                 UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


IN RE:                                       )     CHAPTER 11
                                             )
JAMES EDWARD CARTER, IV,                     )     CASE NO. 18-68479-PMB
                                             )
             DEBTOR.                         )
                                             )

                UNITED STATES TRUSTEE’S OBJECTIONS
                     TO DISCLOSURE STATEMENT

      COMES NOW Daniel M. McDermott, United States Trustee for Region 21,

and submits his objections to the disclosure statement filed by James Edward

Carter, IV (the “Disclosure Statement”). (Dkt No. 36)

1.    The disclosure statement should include financial information demonstrating

ability to fund the plan, including actual and projected income and expenses.

2.    The provisions for payment of unsecured creditors require clarification.

3.    The debtor should clarify the provision for payment “in full” of unsecured

claims less than $1,000.

      WHEREFORE the United States Trustee objects to the Disclosure

Statement.

                                      DANIEL M. MCDERMOTT
                                      UNITED STATES TRUSTEE, REGION 21

                                      /s/ Jeneane Treace
                                      R. Jeneane Treace
Case 18-68479-pmb         Doc 44    Filed 04/06/19 Entered 04/06/19 14:35:40              Desc Main
                                    Document     Page 2 of 2


                                               Georgia Bar No. 716620
                                               United States Department of Justice
                                               Office of the United States Trustee
                                               362 Richard B. Russell Building
                                               75 Ted Turner Drive, S.W.
                                               Atlanta, Georgia 30303
                                               (404) 331-4437
                                               jeneane.treace@usdoj.gov


                        NEF service pursuant to General Order 25-2018

I certify that on April 6, 2019, I will electronically file this pleading using the Bankruptcy
Court’s Electronic Case Filing program, which sends a notice of this document and an
accompanying link to this document to parties who have appeared in this case under the
Bankruptcy Court’s Electronic Case Filing program.

The following is the list of parties who are currently on the list to receive email notice/service for
this case.

   •   Jody Charles Campbell jody@blumcampbell.com
   •   Howard P. Slomka se@myatllaw.com,
       myecfcalendar@gmail.com;myatllaw@gmail.com;info@myatllaw.com;notices@nextcha
       pterbk.com;SlomkaTR74878@notify.bestcase.com



                                               /s/ Jeneane Treace
                                               R. Jeneane Treace
                                               Georgia Bar No. 716620
                                               United States Department of Justice
                                               Office of the United States Trustee
                                               362 Richard B. Russell Building
                                               75 Ted Turner Drive, S.W.
                                               Atlanta, Georgia 30303
                                               (404) 331-4437
                                               jeneane.treace@usdoj.gov
